4 F.3d 985
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Don C. FURTICK, Plaintiff-Appellant,v.Herb LUNA, Defendant-Appellee.
No. 93-1531.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 7, 1993.

Appeal from the United States District Court for the District of South Carolina, at Orangeburg.  Charles E. Simons, Jr., Senior District Judge.  (CA-92-1251-5-6)
Don C. Furtick, Appellant Pro Se.
Vinton DeVane Lide, Lide, Montgomery & Potts, P.C., Columbia, South Carolina, for Appellee.
D.S.C.
AFFIRMED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Don C. Furtick appeals from the district court's order entered in accordance with a jury verdict in favor of Defendant in this 42 U.S.C. Sec. 1983 (1988) action.  After a thorough review of the record, including the tape recording of the trial, we find that there are sufficient facts to support the verdict and that this appeal is without merit.  Accordingly, we affirm on the judgment of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED